Title: Archibald Stuart to Thomas Jefferson, 25 December 1809
From: Stuart, Archibald
To: Jefferson, Thomas


          
            Dear Sir
             
                     Staunton 
                     25th Decr 09
          
          
		  
		   
		  The bearer Mr 
                  Warrell is a portrait painter who has been introduced to me by Genl Breckenridge as a man of genius in his profession—He
			 is desirous of being made known to you and of having an opportunity of seeing your paintings—I have taken the liberty to addr 
                  of complying with his request and of assuring him that your desire to encourage emprovement in any branch would insure him a favorable reception—The small quantity of Tall meadow oat seed which I
			 promised you shall be forwarded to ye Care of our Friend D Carr. I am sorry I have no more—
                  
               
          
            I am with respect and regard your sincere friend
            Archd Stuart
          
        